[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-15218                   MAR 20, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                    D. C. Docket No. 08-60070-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TASHIKA ESTREMERA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 20, 2009)

Before BIRCH, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Tashika Estremera appeals her 15-month sentence, imposed for conspiracy
to commit credit card fraud, aiding and abetting credit card fraud, and identity

theft.

         At sentencing Estremera's base offense level was increased by ten points

because the total amount of loss in this case was $155,000, see U.S.S.G.

2B1.1(b)(1), which led to a guideline sentence range of 24-30 months. Believing

that this range over-represented her involvement in the fraud, the district court

varied downward under 18 U.S.C. § 3553 and sentenced Estremera to only 15

months imprisonment. Still unsatisfied, she contends that the district court

procedurally erred in attributing to her the entire amount of loss from the credit

card fraud without first determining the scope of her involvement in the scheme.

         Although we review the district court’s loss calculation only for clear error,

we review de novo whether the district court misapplied the sentencing guidelines.

United States v. McCrimmon, 362 F.3d 725, 728 (11th Cir. 2004). The guidelines

provide for an increase in the defendant’s base offense level based on higher

amounts of loss. U.S.S.G. § 2B1.1(b)(1). The amount of loss attributable to a

defendant includes “all acts and omissions committed, aided, [and] abetted . . . by

the defendant.” Id. § 1B1.3(a)(1)(A).

         In conspiracy cases, the loss caused by the defendant may also include “all

reasonably foreseeable acts and omissions of others in furtherance of the jointly



                                             2
undertaken criminal enterprise.” Id. §1B1.3(a)(1)(B). When assessing “the loss

amount attributable to a particular defendant convicted of a conspiracy offense,”

the district court must first determine “the scope of the criminal activity the

defendant agreed to jointly undertake.” McCrimmon, 362 F.3d at 731.

      Estremera argues that the district court failed to make that necessary finding,

and without it erred in attributing to her the entire amount of the loss caused by the

credit card fraud scheme. That argument fails. The sentencing guidelines state that

“a defendant may be accountable for particular conduct under more than one

subsection.” U.S.S.G. §1B1.3 cmt. n. (b)(1). Even assuming that the district court

erred in “not mak[ing] individualized findings regarding the scope of the

defendant’s criminal activity,” we can still uphold the sentence if the record

otherwise supports the loss attribution. See United States v. Matthews, 168 F.3d

1234, 1247 (11th Cir. 1999) (upholding defendants’ sentences where the record

supported the district court’s determination of the drug quantities attributed to

them). Here the record does just that.

      In addition to pleading guilty to the conspiracy charge, Estremera pleaded

guilty to two counts of aiding and abetting credit card fraud. It is undisputed that

the credit card fraud she aided and abetted caused a $155,000 loss. Because the

sentencing guidelines state that loss may be attributed to a defendant based on acts



                                           3
that she aided and abetted, see U.S.S.G. §1B1.3(1)(A), the district court did not err

in attributing to Estremera the entire $155,000 loss.

      AFFIRMED.




                                          4